Title: The Conde de Aranda to the Marqués de Grimaldi: Extract, [13 January 1777]
From: Aranda, Pedro Pablo Abarca de Bolea, Conde de
To: Grimaldi, Jeronimo, marqués de


Excmo. Sr.
Muy Sr. mio: a consequencia del Oficio antecedente dirè a V Ea, que viendo no se me explicaba el Dr. Franklin no obstante su promesa, le hice entender que desearia hablarle, y efectivamente vino acompañado de Arthur Lee la noche del sabado 4 del corriente.
Por la dificultad de entendernos me parecio, que seria mui del caso valerme del Conde de Lascy Ministro plenipotenciario del rey en la Corte de Petersbourg, y alojado en mi casa, quien posehe la lengua Inglesa; para que aclarase a Franklin, y Lee la inteligencia de los puntos que se tocasen, si no los concebian bien, y a mi igualmente por la explicacion de ellos.
“Preguntè al Dr. Franklin, quando entregaria el papel de proposicion para la España, respecto a que avia proporcion de dirigirlo.”
Respondio que lo tenia ya formado, faltando solo el confrontar su copia; y averse retardado, por haver estado algo indispuesto Mr. Dean.
“Si dicho papel contenia alguna cosa diferente del entregado a la Francia.”
Respondio, que no, y ser identico, como tambien conforme a las ordenes que tenia del Congreso.
“Si no avia alguna diferencia precisamente, atendiendo a que la posicion de los dominios de España, y sus nombres siempre exigian uncontexto, que avia de variar del de la Francia.”
Respondio, que estaba autorizado del Congreso, para tratar con cada una de las dos Cortes segun sus intereses, y con plenos poderes para quanto ocurriese.
“Como es que sin hallarse aun asegurados de su independencia, y sin estar tampoco reconocidos aun por estas potencias, venian proponiendo tratados, quando todo el mundo crehia que la venida del Dr. Franklin se dirigia mas presto à solicitar auxilios, que los ayudasen hasta conseguir su reparacion.”
Respondio, que por medio de semejante tratado verian la potencia que quisiesse ser su Amiga de veras; y que hasta averse asegurado de esta calidad, no avian crehido conveniente entrar en el punto de necesidad, tanto mas que su situacion aun no era tal, que necesitasse imediatamente auxilios directos.
“Si era cierto que avian recivido ya socorros de este reino; si avia partido el Amphitrite; y si otros dos bastimentos que debian seguirle, lo hacian, o se suspendian.”
Respondio: que de esta Potencia no havian recibido socorros algunos; que por medio de una Compania se les havian provisto diferentes generos, armas y municiones; que tambien se avian recivido oficiales a su Servicio; y que en todo esto no avia hecho la Francia otra cosa, sino el no oponerse, y dejar libertad de practicarlo: que el Amphitrite avia salido, y crehia averse suspendido la salida de los otros dos buques.
“Quales serian los auxilios, que mas les urgian en la actualidad.”
Respondio, que cañones de Bronze, y buques de guerra, respecto à que los bastimentos que tenian hasta ahora, eran inferiores en feurza à los Ingleses; y bien que eran muchos sus armadores, y havian hecho cantidad de presas hasta el importe de millon y medio de libras Sterlinas segun computo hecho en el mismo Londres; como no podian presentarse à las naves de guerra Inglesas, siempre era una inferioridad que necesitaban reparar: tanto mas que los Ingleses con sus muchas naves de guerra, y las de transporte cubiertas de ellas, estaban en estado de llevar sus Tropas, y viveres à qualquiera parte de aquel continente.
“Por que no hacia de una vez para la Corte de Madrid todas las explicaciones que tuviesse que hacerle; respecto a que por la distancia no havia la proporcion de manifestarlas de un dia a otro, como se podia practicar en Versailles, sabiendo desde luego tambien sus respuestas.”
Respondio que en esta consideracion entragaria otro papel, que contendria quanto se le avia indicado; que si convenia que uno de sus Compañeros diputados pasase a Madrid, lo haria desde luego.
A esto le dije, que el hacerlo, o no era libre en ellos; pero que no se adelantaria tanto, porque entre si tendrian que entenderse por los Correos ordinarios; y la Corte de Madrid en qualquiera proposicion que reciviesse, querria consultarla con la de Paris; siendo mejor hacer aqui las explicaciones, porque ya se comunicarian a Madrid con el dictamen de esta Corte, y le repeti, que si lo querian, que so propondria à Madrid. Hicieron ambos con este motivo muchas demonstraciones de respeto acia el Rey Catolico, y que su principal fin era el de convencer que de su parte anhelaban su proteccion.
“Si hacian algun Comercio con los dominios Españoles de America.”
Respondieron que antes estando bajo la dominacion Britanica hacian alguno por la parte de la Jamaica, pero que en estos tiempos no lo practicaban.
“Si tenian muchos Oficiales Extrangeros.”
Respondio que el maior numero era de franceses, algunos Alemanes, y un Polaco: que al principio havian pasado algunos desde St. Domingo, y otros trasferidose desde los Puertos de Francia: aviendo tenido el pensamiento de levantar tres regimentos en el Canada; pero inutilizadose por averlo ocupado los Ingleses. Que mantenian dichos Oficiales asalariados, bien que sin emplearlos.
“Si no entraria la mala inteligencia en los miembros del Congreso.”
Respondio mui sucintamente que no.
Para abrirles un poco el animo, y que no extrañassen las questiones que se les havian hecho, les dije, que se dirigian à tomar una luz del estado en que se hallaban; y que reciprocamente podian preguntar lo que les pareciese, pues en lo que yo pudiesse corresponderles, se les diria con franqueza, como tambien, si no me hallasse en estado de contextarles.
Entonces me preguntaron, si tenia probabilidad, que la rusia acordasse un Cuerpo de tropas à la Inglaterra contra los Americanos, en tono de hacerles mucha impresion este recelo: y les dije, que las noticias publicas de gazeta havian hablado de ello, pero que nada mas se sabia.
Expusieron, que el Congreso avia embiado à Cadiz seis cargamentos de su cuenta dirigidos a la casa Inglesa de Buick, y Compañia, la qual se resistia a sus pagos; siendo este caudal urgente, porque el congreso lo havia destinado, para hacer en Francia las compras que necesitaba: y preguntaron, que medio auvia de conseguir de dicha casa tan justa satisfaccion, respecto à que se negaba a toda contextacion sobre este asunto.
Les dije si seria acaso una especie de represalla como casa Inglesa, por descubiertos que otros negociantes de las Islas Britanicas tendrian con los Americanos; y a esto respondieron, que no podia ser, pues la correspondencia de los particulares nunca se avia cortado, antes bien vigilado el congresso, en que se mantuviese con toda exactitud; de tal modo que en su propio bastimento avian venido varias letras de Cambio para el Comercio de Londres. Se les explicó pues, que el modo de solicitar el cobro de la Casa de Buick, seria el presentarse un particular con los conocimientos de su deuda, y poderes necesarios, pidiendo ante el tribunal que correspondiesse el pago de lo que se les debiesse; y que en este caso se podria buscar un apoyo de la autoridad, para que se les administrasse justicia sin demora.
 
Translation
Excellency, Dear Sir:
[January 13, 1777]
With regard to my last communication,I wish to inform you that, when Mr. Franklin did not get in touch with me as promised, I let him know that I should like to see him; and finally he came, accompanied by Arthur Lee, on Saturday night the 4th instant.
Because of the language difficulty I thought it would be helpful to ask Count Lascy, the King’s minister to the court of St. Petersburg and a guest in my house, who knows English, to clarify for Franklin and Lee the meaning of what I said, in case they misunderdstood me, and similarly for me the meaning of what they said.
“I asked Dr. Franklin when he could deliver the paper of proposals to Spain, so that it could be forwarded.”

He answered that he already had the paper in shape, and all that was needed was to check the copy; this had been delayed by Mr. Dean’s indisposition.
“Did the paper contain any points different from that delivered to France?”
He said no, it was identical, and also accorded with his instructions from Congress.
“Was there not some kind of difference, inasmuch as the position and names of the Spanish dominions required variations from the text addressed to France?”
He was authorized by Congress to deal with each court according to its interests, he answered, and to make decisions as necessary.
“How is it that they are proposing treaties, without being yet assured of their independence or of recognition by these powers, when every one thought that Dr. Franklin’s trip was rather to seek assistance in reaching that objective?”
They would discover by such treaties which power wanted to be a true friend, he answered. Until they knew this they had thought a discussion of their needs inappropriate, particularly as the situation did not yet require direct and immediate help.
“Had they in fact already received help from this kingdom, had the Amphitrite sailed, and were the other two shipments that were supposed to follow going to be sent or delayed?”
He replied that they had not received assistance from this power. Through a company they had received supplies of different kinds, arms and ammunition, and officers for their service; France had merely refrained from interfering. The Amphitrite had sailed; the departure of the other two ships, he thought, had been suspended.
“What assistance is most urgently needed at this point?”
Bronze cannon and warships, he answered, because those they had were much less effective than the English. Although they had numerous shipyards and had captured English vessels to the value of a million and a half sterling, according to London’s own estimate, they were still unable to confront the English warships. This inferiority must be remedied, particularly because English transports protected by men-of-war could carry troops and supplies to any part of the continent.
“Why did he not pull together all the points that he was supposed to put to the court of Madrid, since distance precluded what would be possible in Versailles, questions and answers on a day-to-day basis?”
He replied, in the light of this suggestion, that he would submit another paper containing all the points at issue.If one of his fellow commissioners might appropriately go to Madrid, he would of course do so.
I answered that this was up to them but that it would not save much time, because they would have to correspond with each other by ordinary mail, and the court of Madrid would want to consult with Paris on any proposal received, so that the points might better be made here and communicated to Madrid. But if they wished, I repeated, this idea could be transmitted to Madrid. Both of them took the occasion to express their respect for his Catholic Majesty; their chief aim was to demonstrate a desire for his protection.
“Could they trade to any extent with the Spanish dominions in America?”
They answered that previously, under British control, they had had some trade through Jamaica, but at present had none.
“Had they many foreign officers?”
The majority were French, he replied, and some Germans and one Pole. They had come at the beginning either through St. Domingo or from French ports, with the intention of raising three regiments in Canada; but this plan had come to nothing because of the English occupation. They kept such officers on the payroll even when they were not used.
“Did members of Congress misunderstand what was going on?”

He answered succinctly no.
I told them, to be encouraging and to prevent surprise at the questions asked them, that those questions were meant to clarify their situation, and that they in turn might ask any they wished; I would either answer candidly or tell them that I could not answer.
They then asked me, in a tone that strongly implied anxiety, whether Russia was likely to furnish England with troops to use against the Americans. I told them that the Gazette had made some mention of this, but that nothing more was known.
They said that Congress had sent six shipments on its account to the English house of Buick & Company in Cadiz, which was refusing to pay.The matter was urgent, because Congress had earmarked the money for necessary purchases in France; they asked how payment might be extracted, when the company answered no inquiries.
This might be reprisal by an English firm, I suggested, for outstanding American obligations to British merchants. That could not be, they answered: private dealings had never been interrupted; on the contrary, they had been carefully maintained by Congress, and its shipments had arrived with letters of credit on London. I explained that the way to collect from the Buick firm was to file a brief giving the details of the debt, with the necessary documentation and powers of attorney, and to ask the court for payment. They might thus invoke the help of the authorities in obtaining prompt justice.
